DICKENSON, J.
The plaintiff set up a contract between the parties by which he was to carry on an exclusive watch repair and jewelry business in the defendant’s store, the defendant taking all cash receipts, retaining 15 per cent and certain expenses, and turning over the balance to the-plaintiff. The plaintiff claims a breach of contract and damages presumably based upon what he might have made had it been carried out, alleging the defendant breached the “exclusive” provision and allowed others to carry on such business.
The plaintiff in his present motion now asks the defendant to disclose whether it permitted to be sold numerous articles which he apparently will contend were all “jewelry.” This seems a proper subject for his motion and is granted.
Paragraphs 2 and 3 of the motion, however, require an expression of opinion and are denied. Paragraphs 4, 5 and 6> are apparently not pertinent and are denied,
Paragraphs 7, 8, 11-, 12 and 13 are granted. The remaining paragraphs are denied.